Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 20, 2019

                                      No. 04-19-00381-CV

                                           IN RE J.O.


                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-01006
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating a mother’s parental
rights to her child. On August 28, 2019, appellant Wendy Langford, who is an intervenor, filed a
motion to stay the trial court’s judgment pending appeal. In its order of termination, the trial
court ordered: “Twenty days after judgement signed, CPS to process adoption in 40-90 days,
unless appeal is filed.” Appellant argues: “If adoption is allowed to proceed during the pendency
of this appeal, the appeal will be moot and irreparable harm will result.” Appellee the Texas
Department of Family and Protective Services responded in opposition to appellant’s motion on
September 9, 2019. Appellee asserts in its response: “The trial court conditioned its order on the
filing of an appeal and since the appellant has filed an appeal, the adoption should not proceed at
this time.” Appellee further asserts: “The Department remains the child’s managing conservator
and should maintain the status quo until after this Court reviews the trial court’s decision.” In
light of the foregoing, we DENY appellant’s motion.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court